Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 21-40 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”
Regarding to Double Patenting rejection, the rejection in last Office action dated on 7/11/2022 is withdrawn  because Applicant filed a Terminal Disclaimer, which was approved on 8/1/2022.
Regarding to 101 compliance, Claims 21-40 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. See analysis presented in last Office action dated on 7/11/2022.
Regarding to prior art, the closest prior art of record is. US PG. PUB. No. 20030229900 (Reisman) in view of US PG. PUB. No.  20060161635 (Lamkin).
 Reisman teaches,  metrics for video content view, “…[0567] A portal might draw on personal preferences and/or behavioral data that indicate a viewer's habits and tastes to make estimates of probable viewing behavior. Such personal preferences and/or behavioral data could include, for instance, data relating to TV viewing, Web browsing, and/or other activities. Personal preferences and/or behavioral data could range in level, perhaps including factors such as channels or networks, specific shows, genres, actors, subjects, and/or the like, and/or how such factors vary by time-of-day, recent behavior and task work style, participation of other household members or guests, and the like. Combined with program guide data, such information could allow for reasonably accurate predictions of viewing at given times…”, paragraph 567.
“…time-interval attributes (start and end times for enabling the link, relative to time position in the starting resource) serves as a more flexible alternative to the sending of link arc triggers in real-time. The effect of real-time triggers can then be derived by processing the linkbase in a sequence that is in accord with the time-interval attributes…”, paragraphs 189, 206.
“…Control issues in such a case might include what number of primary program channels might have active enhancement channels held open and actively responsive to time-based resource update trigger…”, paragraph 702.
Next, also teaches time playback and triggers, “…For example, the problem can be solved through the use of a time-based table of triggers and links as outlined above, or other similar methods. Such a table need only be archived with an appropriate identifier and made available at playback time, …”, paragraph 186.
Reisman’s system comprises state information such as, “ …time-position information (relative to the beginning or some other reference point) can be obtained by a number of methods, including reading embedded time code data, or externally tracking time-position. The TV exporter can extract or derive such time code data to include in the state record. If VCR-like trick play functions or other hypermedia controls are allowed to alter the play of the base program, and synchronization of enhancements at another device set is to be maintained, then a tracking process can be used … in state (time-position) as they occur….”, paragraph 169.
Lamkin discloses, “…[0214] Similarly in some embodiments, for client devices 124-130 that are accessing or accessed by the server 122 the server can have the added functionality of being a remote control to the client device and controlling the current playback of content, similar to a wireless remote control. The remote control features can include the ability to pause, play, fast forward, rewind a current stream being played through a particular client device. Other controls could also be remotely applied to the client device such as volume control, brightness, and other such controls. This may also include the ability to view the current file in playback, time elapsed/remaining and other such statistics at the server 122...”, paragraph 214 and “…some embodiments allow for trick-play radio that provide: ad skipping (e.g., through intelligence in the DMA of time points in stream); feedback loop to provider of user preferences to target ads …”, paragraph 300.
But the references fail to teach at least:
detecting, by the at least one server via the interface, the triggering of the actionable object to skip the playing of the video content item;
identifying, by the at least one server based on the triggering, an amount of time between an interruption of the playing of the primary video content and the skipping the playing of the video content item; and
determining, by the at least one server, a metric for the video content item based on whether the amount of time between the interruption and the skipping is greater than or less than a threshold time.

Moreover, the missing claimed elements from the  combination Reisman and Lamkin  references are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US Pg.  Pub. No. 20050060745 “System and method for advertisement delivery within a video time shifting architecture”. This publication teaches a  method for creating a program for delivery to a client in a video time shifting architecture. The system of the present comprises an advertisement selection system (ADS) operative to select one or more advertisements and transmit one or more identifiers that uniquely identify the selected advertisements and an advertisement management system (AMS) operative to generate a playlist that  identifies content. The playlist includes a user requested time shifted program and the one or more selected advertisements. A video server is operative to interpret the playlist and deliver the content to the user.
“An Open Architecture and Realization for the Integration of Broadcast Digital Video and Personalized Online Media”. IEEE. 2000. This article teaches “with the introduction of digital broadcast, e.g. DVB, the question arise which kind of new interactive services can be offered to the viewer. Until now, these services concentrate on EPGs, video on demand, and basic E-Commerce services presented on TV sets. On the other side new generation TV sets are able to access the Internet and to present WWW content. — One aim of this paper is the presentation of an new architecture which allows the genuine combination of broadcast and Internet content, allowing the creation and use of hyperlinked interactive video. Adding hypermedia capabilities to objects inside video streams opens the opportunity for new kinds of synchronized content presentations with a wide variety of applications. — A main requirement which is fulfilled by the proposed architecture is the support of existing or upcoming formats and delivery channels and to be open for further developments and applications. For hyperlinked digital video we present a concept which consists of three independent components: the video content, the specification of selectable objects and the linking information. Furthermore, the system consists of a client-server architecture which allows global interaction. Based on this separated components the system is open for customizations and the introduction of personalization. — Personalization allows the filtering and adaptation of content based on device and user profiles. With this methods, different presentation devices can be supported, ranging from small, restricted mobile appliances up to large screen stationary presentation equipment and, furthermore, the consideration of user preferences. — The client-server concept and the adaptable components allow the application of hyperlinked interactive video in pure Internet environments, e.g. the WWW, and in broadcast environments with different realizations of a return channel.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/17/2022